              Case 3:20-cv-00133-JCH Document 39 Filed 03/15/20 Page 1 of 5



                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT


    __________________________________
    JAKUB MADEJ
                                                  CIVIL ACTION no. 3:20-cv-00133-JCH
             Jakub,

    v.

    YALE UNIVERSITY, MARVIN CHUN,
    MARK SCHENKER, PETER SALOVEY,
    JESSIE ROYCE HILL             MARCH 15, 2020

          Defendants.
    __________________________________


                                  PLAINTIFF’S MOTION FOR LEAVE
                              TO FILE AMENDED VERIFIED COMPLAINT

          Jakub Madej is a bit like Matthias Leitner, a hypothetical Swiss diplomat stationed in

Pyongyang, North Korea, who was appointed Chief of Mission to the People’s Republic when the

Kim dynasty was on the verge of collapse 1. Ministers of Foreign Affairs, academics, and thought

leaders worldwide anxiously expect a new era in foreign relations between North Korea and the

outside world. Matthias served in Pyongyang for years; he informally knows senior officials in the

Workers' Party and military leaders in the People's Army, both of which desire peace after sixty-

something years of live under the Kims that followed the Korean War.

          Despite his yearslong tenure in the world's most secretive country, Mattias speaks no

Korean, perhaps except for gamsahamnida (“Thank you.”) or annyeonghaseyo (“Hello.”). He

knows of no competent interpreter or experienced negotiator to effectively assist Mattias in his




1
    This scenario is, of course, imaginary.

                                                                                                1
          Case 3:20-cv-00133-JCH Document 39 Filed 03/15/20 Page 2 of 5



efforts to contribute to the better future for everyone. However, an antagonistic rival faction in

DPRK’s government desires no changes to the unfortunate status quo.

      The faction exploits Matthias’ extremely limited knowledge of Korean and, what obviously

follows, his inability to faithfully convey facts and to precisely explain the situation. The faction

strives to eviscerate his credibility and dispose of “the problem” swiftly and quietly – instead of

devoting one (1) hour to understand what is it that the parties argue about.

      Matthias must learn Korean from scratch into proficiency in just weeks, or risk to broker a

solution he may perceive to be a genuine, well-grounded agreement but is, in fact, a failed act of

appeasement.

      Jakub’s present situation differs from Matthias’ hypothetical predicament in just four ways.

North Korea is not a socialist state in East Asia that “formally holds elections” but the adversarial

world of litigation which no twenty-three-year old undergraduate student has the slightest innate

understanding of.

      Korean language is legal English, a powerful tool that can employed both to accurately

convey the facts and defend the fundamental rights of high-minded, good-natured, and forthright

citizens; and to cherry-pick immaterial facts, mischaracterize them as critical blatantly

disregarding their context, and ultimately craft a persuasive narrative that may, or may not, have

any relation to the ultimate truth.

      The well-grounded solution Matthias thought he brokered represents the final result of

Jakub’s action before this Honorable Court; Attorney Noonan stars as the rival faction’s kingpin.

      Journalists would disagree what is the faction. It could might be “Yale”, the main defendant

in this case. But it is not Yale University, an organization “committed to improving the world

today and for future generations through outstanding research and scholarship, education,



                                                                                                   2
          Case 3:20-cv-00133-JCH Document 39 Filed 03/15/20 Page 3 of 5



preservation, and practice”. Or the institution where tenured professors closely follow Jakub’s case

against his own alma mater and offer all kinds of help to the Plaintiff — the “very good citizen of

Advanced Legal Writing”, to use a March 15, 2020 quote from long-serving lecturer in Yale Law

School.

      “Advanced Legal Writing” is a 3L course at Yale Law School that Jakub sits on every

Tuesday and Thursday, because whenever Jakub wrote in Plain Non-Legal English, or just

English, to resolve the problems that brought him to this Honorable Court, nobody listened.

      Defendants’ mischaracterizations, omissions, inaccuracies, and plainly false material

statements are a legion in their March 9, 2020 Brief in Opposition to Emergency Motion for

Preliminary Injunction — but such is the nature of our legal system, even though everyday

communication between human beings, or within a university, is not adversarial.

      Jakub undertook the challenge of comprehending North Korea and studying Korean

language — that is, the world of litigation, judicial system, dispute resolution, legal writing and

pleading — just two months ago. Law school graduates file no pleading or motion during the three

years of law school, and they shouldn’t be forced to.



For reasons stated above, Plaintiff Jakub Madej says as follows:



                      LEGAL MATTERS IN THE PRESENT MOTION

      Jakub respectfully moves the Court for leave to file an amended complaint by March 18,

2020, pursuant to Rule 15 of the Federal Rules of Civil Procedure. The amended complaint

incorporates further evidence to show a likelihood of irreparable harm if the injunction is not




                                                                                                  3
          Case 3:20-cv-00133-JCH Document 39 Filed 03/15/20 Page 4 of 5



granted, and to demonstrate sufficiently serious questions going to the merits. This is first motion

to amend a pleading in the present case.

      The Honorable Court afforded Jakub ten (10) days to introduce additional evidence during

the March 5, 2020 telephonic status conference. Jakub elects to proceed by the way of amended

verified complaint. Filing an amended complaint on March 18, 2020 would observe Rule (a)(ii) of

this Court’s Order on Pretrial Deadlines.

      Jakub will request expedited discovery in anticipation of the evidentiary hearing on

Plaintiff’s February 23, 2020 Emergency Motion for Preliminary Injunction presently scheduled

for March 26, 2020 at 9:30 am in New Haven. As of the time of filing, Jakub seeks to (i) depose a

total of seven (7) individuals; (ii) request that Defendants produce clearly defined documents; (iii)

serve approximately twenty (20) interrogatories, and (iv) submit a reasonable number of requests

for admission. All types of expedited discovery Jakub seeks are tailored to the Preliminary

Injunction hearing to pass the Second Circuit four-prong test for preliminary injunctions.

      The new complaint maintains the claims and allegations against the same defendants from

the original complaint, but arranges and categorizes Jakub’s allegations into distinct, well-defined

counts. It also substantially clarifies, refines, and reinforces the language of Jakub’s February 23,

2020 Emergency Motion for Preliminary Injunction, and the facts articulated in Jakub’s February

24, 2020 Affidavit in support of the Emergency Motion.

      Jakub’s amended complaint also introduces additional evidence on his claims, articulates

Defendants’ wrongdoings with particularity, employs precise language on Jakub’s causes of

action, and conveys material facts more clearly and concisely.

      The new complaint also accounts for the significant factual and procedural developments

that have occurred since the original complaint was filed, including Jakub’s improved



                                                                                                   4
           Case 3:20-cv-00133-JCH Document 39 Filed 03/15/20 Page 5 of 5



understanding of common law, student rights, and litigation practice 2, as well as minimal progress

in attempts to resolve this matter informally between the parties.

       Jakub has made himself readily available to Attorney Noonan and expressly displayed his

genuine willingness to accommodate Counsel’s concerns, including an option to meet at his office.

However, as of the time of filing, parties have not met or conferred, and made no material progress

in convening for a 26(f) conference. Accordingly, Defendants have not consented to the filing.

       Should Defendants’ oppose the present motion, Jakub respectfully requests an immediate

status conference with the Court. Jakub offered Counsel alternative options to informally resolve

any potential disputes.



       As of the time of filing, Parties have made no progress in resolving the causes of action

informally.



Dated: March 15, 2020 in New York, New York.
                                                                         Respectfully submitted,
                                                                         /s/ Jakub Madej

                                                                         Jakub Madej
                                                                         The Plaintiff
                                                                         535 Fifth Avenue, 16th Floor
                                                                         New York, NY 10017
                                                                         j.madej@lawsheet.com
                                                                         Telephone: (646) 776-0066
                                                                         Fax: (203) 902-0070




2 Jakub Madej represents himself in this action. He has no legal education, background, and experience, whether
academic or practical. Jakub studied common law, civil procedure and litigation practice to challenge Defendants’
egregious activities alone, with no assistance from an attorney or legal professional. English isn’t Jakub’s native
language. His understanding of practical law was at best minimal, but it improves in real time, day after day. All that
Jakub respectfully asks the Honorable Court to do is to recognize his difficult position in the ongoing matter.

                                                                                                                     5
